Per Curiam.
The opinion herein dealt with the point to which the able brief of appellant’s counsel was chiefly directed. The point now particularly pressed to our attention was not, however, overlooked. We said in the opinion that " causal relationships in such cases are at best difficult to determine.” Assuming that the ice jam did not form against the embankment, what might have happened had the embankment not been there seemed to us, in view of the long history of ice jams and floods, too speculative to form the basis of a decision. The record on appeal consisting of 3,359 pages was carefully read. The testimony and exhibits *358were diligently studied and weighed in the varying lights cast by the arguments of counsel, both written and oral. Obviously such a mass of matter could not be discussed in detail. We feel that nothing of importance was overlooked. While we realize the importance of the case, we find nothing in the papers and brief on this motion which did not have full consideration.
The motion should, therefore, be denied, with ten dollars costs.
Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ.
Motion for reargument denied, with ten dollars costs.